         Case 1:21-cr-00059-LAP Document 13 Filed 02/24/21 Page 1 of 2

                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     February 23, 2021

BY ECF & EMAIL

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Derek Jones, 21 Cr. 59 (LAP)

Dear Judge Preska:

            The Government respectfully requests that the Court set bail conditions for defendant
Derek Jones on terms substantially similar to those imposed following his arrest and presentment
in California.

            The defendant was arrested and presented in the Central District of California on
February 9, 2021. As reflected in paperwork transmitted to this District and docketed in this
matter (Dkt. 11), particularly in the excerpt from those documents attached here as Exhibit A, the
defendant was released on February 9 on various conditions, including one requiring his father,
Richard Jones, to co-sign a $100,000 appearance bond by February 23, 2021 (Ex. A at 2). In
coordinating the co-signing process today, the Government was informed by representatives of
the Southern District of New York’s Arraignment Unit that the bond the defendant signed in
California remained in effect only until the defendant’s first appearance here (i.e., only until the
arraignment Your Honor conducted by teleconference on February 10, 2021), and that the
Arraignment Unit cannot prepare a new appearance bond absent an order signed by a judge in
the Southern District of New York.

          Accordingly, the Government respectfully requests that the Court order the defendant
to comply with the conditions imposed by the Central District of California (see Ex. A), with the
following minor modifications:

   x   travel is permitted to the Eastern District of New York—as well as the Central District of
       California and the Southern District of New York, as originally ordered—to facilitate the
       defendant’s travel to future in-person court appearances;

   x   the deadline for the defendant’s father, Richard Jones, to co-sign the $100,000 bond is
       extended to March 3, 2021; and
           Case 1:21-cr-00059-LAP Document 13 Filed 02/24/21 Page 2 of 2

                                                                                            Page 2



      x   the “Do not engage in investments” condition (Ex. A at 4) is stricken and replaced with a
          condition prohibiting the defendant from personally soliciting investments.

             The defendant, through counsel, consents to these requests.


                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney


                                           By:      /s/
                                                 David Abramowicz
                                                 Assistant United States Attorney
                                                 (212) 637-6525

cc:       Jonathan Marvinny, Esq.
                                         The Defendant is ordered to comply with
Encl.                                    the conditions imposed by the Central
                                         District of California, (see dkt. no.
                                         12-1), subject to the modifications
                                         outlined above.

                                         SO ORDERED.

                                         Dated:           February 24, 2021
                                                          New York, New York


                                         ______________________________
                                                                      _
                                         LORETTA A.
                                                 A PRESKA,
                                                    PRESKA U.S.D.J.
                                                            U S D J
